Opinion by
Mb. Justice Mitchell,
From the facts which are found by the learned judge below to be not really disputed, it appears that a voluntary settlement, was made by Dr. Horner upon plaintiff in 1856. It is not necessary to discuss the question so fully argued by appellant, as to the sufficiency or the validity of the declaration of trust, for conceding those points, it still appears that the trust was subject to change, which might be either as to the subject-matter,. *81the Eleventh street house, or as to the terms of the trust itself. The trust, it will be observed was notin favor of the appellant alone, but of the appellant and her mother jointly, and it was expressly declared that the house should be held on the trust “ as long as desirable.” The mother was to continue to reside there “ as long as she may deem proper.” It therefore appears beyond question, by these and the other terms of the paper, that the trust was intended to be open to change and resettlement as circumstances might require. In the course of years there were changes of circumstances and the parties acted upon them. In May, 1864, Dr. Horner bought the more valuable house on Twenty-first street, and in June of the same year he rented it to Catharine Brown the mother, who for payment of the rent pledged the rent of the Eleventh street house, calling it “ my house.” In February, 1866, the mother again calling the Eleventh street house “ my house ” signed a paper agreeing to exchange it for the Twenty-first street house ; and by a paper dated April 4, 1865, but which clearly was made April 4,1866, Dr. Horner declared a trust as to the latter house, which though not identical in terms with the trust of 1856 as to the other house, was practically equivalent to it, being in favor of appellant and her mother. In all of these transactions the mother, who was a cestui que trust in her own right and the natural guardian of her daughter, appears to have acted for the interests of both as if the property were, as she called it, her own. Of course the want of formality in the conveyancing, and the absence of any legal steps to pass the daughter’s estate, prevented any of these dealings with the property from becoming a bar to appellant’s claims, but the transactions are competent evidence to show the intention of Dr. Horner and the mother. They leave no doubt whatever that such intention was to substitute the new house for the old one, to be held on what the parties regarded as the same trusts within the latitude of resettlement contemplated in • the instrument of 1856, and to leave the first or Eleventh street house in the possession of Dr. Horner with the legal title which had continued in him, freed from the previous trust.
This arrangement as already said would have been ineffectual against the appellant’s present claim. But in 1879 Dr. Horner conveyed the Twenty-first street house in fee to appel*82lant, who receipted for. it “ in full, thereby releasing them (the grantor and his wife) from all taxes, water rents, and other claims.” The words “ other claims ” would ordinarily be read in connection with taxes and water rents to mean claims ejusdem generis, but a receipt “in full” from the donee to the donor of a free gift is in itself a somewhat extraordinary document, and has some significance in this case. The Eleventh street house had been in possession of Dr. Horner, and be had received the rents as his own, since the exchange in 1866. He continued to do so until his death in 1892, a period of twenty-six years, seventeen of which were after appellant had come of full age. In all this time no claim was made upon him for any part of the rents, for an account, or for the enforcement in any way of the trust now set up. The only rational explanation is that appellant acquiesced in the exchange of houses made by her mother for her, and accepted the conveyance in fee of the more valuable house in 1879, with full knowledge of the circumstances, and as a complete and final settlement of the whole trust. Parties who come into equity with such stale claims postponed not only for such a lapse of years, but until the death of the party sought to be charged, must understand that they will, be held to the strictest proof of every step in the establishment of the asserted right. Appellant has utterly failed to meet this requirement. Her claim is without merit in law or in morals and the bill was properly dismissed.
Decree affirmed at the costs of the appellant.